         Case 1:19-cv-00322-GLR Document 11 Filed 05/13/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

STRIKE 3 HOLDINGS, LLC,                         )
                                                )
       Plaintiff,                               )   Civil Case No. 1:19-cv-00322-GLR
                                                )
v.                                              )
                                                )
JOHN DOE subscriber assigned IP address         )
73.163.196.59,                                  )
                                                )
       Defendant.                               )
                                                )

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 73.163.196.59, are voluntarily dismissed with prejudice.

       Dated: May 13, 2019                          Respectfully submitted,


                                                    By: /s/ Elsy Ramos Velasquez
                                                    Elsy Ramos Velasquez, Esq.
                                                    eramosvelasquez@clarkhill.com
                                                    Clark Hill PLC
                                                    1001 Pennsylvania Ave NW
                                                    Suite 1300 South
                                                    Washington, DC 20004
                                                    Tel.: 202-552-2357
                                                    Fax: 202-552-2381
                                                    Attorneys for Plaintiff




                                                1
